IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JDT WELLS FARGO BANK, NA,

Plaintif`f`, : C.A. No. K15C-03-003 NEP

In and f`or Kent County
v.
EARL STRONG,
Def`endant.
ORDER

Submitted: May l, 2018
Decided: May 16, 2018

UPON CONSIDERATION OF the Motion to “Reopen and Dismiss”
(hereinaf`terthe “Motion”) filed by Def`endant, Earl Strong (hereinaf`ter “Mr. Strong”),
the Court finds that the Motion is Without merit and is DENIED.

Mr. Strong executed a promissory note in 2004, Which Was later acquired by
Plaintiff Wells Fargo Bank (hereinafter “Wells Fargo”). Mr. Strong subsequently
defaulted on the loan, and Wells Fargo filed suit to collect. This Court granted
summary judgment in Wells Fargo’s f`avor (hereinaf`ter the “Judgment Order”). The
Judgment Order Was appealed to and affirmed by the Delaware Supreme Court. Wells
Fargo thereafter filed a Writ of` levari facias to expose a parcel of` Smyrna real
property owned by Mr. Strong (hereinafter the “Property”) to public sherist sale.

In his motion, Mr. Strong alleges seven “causes for dismissal”: (l) the levari
facias Was never served on Mr. Strong; (2) this matter should be dismissed because
Mr. Strong is in bankruptcy; (3) this Court lacked jurisdiction because the Court’s

prior order dismissed the claim; (4) Wells Fargo does not possess the promissory

JDT Wells Fargo Bank v. Earl Strong
Kl 5C-03-003 NEP
May l6, 2018

note; (5) the Judgment Order was void because the Court had previously dismissed
the claim; (6) the Court’s October 6, 2015 order granting dismissal did not address
some of Mr. Strong’s arguments; and (7) the Judgment Order is in Mr. Strong’s name
rather than his wife’s.

Although never cited in Mr. Strong’s motion, Superior Court Civil Rule 60
controls the disposition of a motion for relief from an order of this Court, and the
Court shall so construe Mr. Strong’s motion. Motions for relief brought pursuant to
Rule 60(b) are addressed to the Court’s sound discretion.l Rule 60(b) sets forth six
possible grounds for relief:

(l) Mistake, inadvertence, surprise, or excusable neglect; (2) newly

discovered evidence which by due diligence could not have been

discovered in time to move for a new trial under Rule 59(b); (3) fraud

(whether heretofore denominated intrinsic or extrinsic),

misrepresentation or other misconduct of an adverse party; (4) the

judgment is void; (5) the judgment has been satisfied, released, or
discharged, or a prior judgment upon which it is based has been reversed

or otherwise vacated, or it is no longer equitable that the judgment

should have prospective application; or (6) any other reason justifying
relief from the operation of the judgment.

A grant of relief under Rule 60(b) requires a showing of “extraordinary
circumstances.” Litigants are prohibited from using a 60(b) motion “as a substitute

1 Wife B v. Husband B, 395 A.2d 358, 359 (Del. 1978).

JDT Wells Fargo Bank v. Earl Strong
K15C-03-003 NEP
May 16, 2018

for a timely-filed appeal,”2 or as a motion for reargument to “indefinitely challenge
the underlying motion’s precepts.”3

Here, as indicated previously, the Delaware Supreme Court has affirmed the
Judgment Order. Mr. Strong is not entitled once again to challenge this Court’s order
on the merits by filing a motion for relief from judgment. Additionally, it is worth
noting that Mr. Strong has marshaled no legal authority whatsoever in his motion,
which has hindered his ability to meet his burden of demonstrating entitlement to
relief from this Court’s judgment.4 Nevertheless, the Court examines the motion’s
arguments

Mr. Strong’s first argument, that he was never served with the levarifacias, is
contradicted by the record. The record shows that notice of the sale was posted to the
Property on April 17, 2018. Even assuming Mr. Strong is correct in stating that he
resided outside Kent County, the service requirements of 10 Del. C. § 4973 allow
service on a defendant that “does not reside in the county” by leaving notice “at the
mansion house or other public place on the premises.”

Mr. Strong is also mistaken that this action should be stayed due to his

bankruptcy action. By order dated August 18, 2017, the United States Bankruptcy

2 White v. State, 919 A.2d 562 (Del. 2007).

3 Bryant v. Way, 2012 WL 4086167, at *5 (Del. Super. Sept. 14, 2012).

4 Shaw v. Bank ofAm., N.A., 113 A.3d 1081 (Table) 2015 WL 1880397 at *2 (Del. 2015)
(affirming trial court’s denial of 60(b) relief where movant failed to demonstrate existence of
“mistake, inadvertence, surprise, excusable neglect, newly-discovered evidence, f`raud,
misrepresentation or other misconduct, voidness, satisfaction, release, discharge, reversal or
vacation of a prior judgment, or any other equitable reason justifying relief from judgment . . .

.”).

JDT Wells Fargo Bank v. Earl Strong
K15C-03-003 NEP
May 16, 2018

Court for the District of Delaware granted Wells Fargo relief from the automatic
stay,5 and his subsequent motion for stay was dismissed by order of the United States
District Court for the District of Delaware on February 14, 2018.6

Mr. Strong’s arguments three, four, five, and seven are barred by res judicata
and collateral estoppel.7 These arguments have been repeatedly rejected by this Court
and the Delaware Supreme Court,8 and need not be reexamined here because, as the
Delaware Supreme Court has already explained to Mr. Strong, his “defenses to the
issue of his liability under the Note” have already been “raised and rejected” by the
Supreme Court, and they may not be continuously relitigated.9

Mr. Strong’s final argument is that this Court did not address all of Mr.
Strong’s arguments in its October 6, 2015, order granting dismissal Mr. Strong has
presented no legal argument that the Court was required to address each of his

5 In re Earl Strong, Case No. 17-10106 (BLS).

6 In re Strong, No. 17-50646 (BLS).

7 See Betts v. Townsena's, Inc., 765 A.2d 531, 534 (Del. 2000) (“[R]es judicata bars a court . . .
from reconsidering conclusions of law previously adjudicated While collateral estoppel bars
relitigation of issues of fact previously adjudicated.”).

8 Mr. Strong’s arguments three, four, and five are repetitions of his previously rejected arguments
that this Court’s previous dismissal of Wells Fargo’s claim_which was later vacated_prevents
the note’s enforcement now. See e.g., Strong v. Wells F argo Bank, NA, 157 A.3d 1234 (Table)
2017 WL 772531 at *1 (Del. 2017) (rejecting Mr. Strong’s argument that the note was barred by
res judicata and collateral estoppel); Wells Fargo Bank, NA v. Strong, 2015 WL 9594717 at *1
(Del. Super. Dec. 22, 2015) (same); Wells Fargo Bank, NA v. Strong, 2016 WL 2620503 at *1
(Del. Super. Feb. 26, 2016) (rejecting Mr. Strong’s arguments that the note is fraudulent). Mr.
Strong’s argument seven is a repetition of his earlier argument that he was not the owner of the
Property because he transferred it to his Wife. This Court, in an order dated December 19, 2017,
rejected Mr. Strong’s arguments that his fraudulent conveyance to his wife was effective, and
struck the conveyance.

9 Strong v. Wells Fargo Bank, NA, 2017 WL 772531 at *l.

JDT Wells Fargo Bank v. Earl Strong
K15C-03-003 NEP
May 16, 2018

arguments or that this alleged injustice necessitates relief from judgment. Further, this
argument is meritless because that order was later vacated on November 19, 2015,
and had no impact on the eventual outcome of the matter.

In conclusion, Mr. Strong’s motion fails to allege extraordinary circumstances
or carry his burden of demonstrating any mistake, inadvertence, surprise, excusable
neglect, newly-discovered evidence, fraud, misrepresentation or other misconduct,
voidness, satisfaction, release, discharge, reversal or vacation of a prior judgment, or

any other equitable reason justifying relief from judgment.

WHEREFORE, for the foregoing reasons, the motion is hereby DENIED.
IT IS SO ORDERED.

/s/ Noel Eason Primos

 

Judge

Sent via File&ServeXpress ana’ U.S. Mail
oc: Prothonotary
cc: Earl Strong